Withet, J., dissenting: Petitioner during all times at issue was a well-to-do single woman who maintained two places of abode, one at Beno, Nev., and another at Beverly Hills, Calif. It is stipulated that petitioner “resides in, and is a domiciliary of, the State of Nevada.” Her Beverly Hills abode is the principal place of abode of her dependent adopted son. The Beno residence is stipulated to be petitioner’s “principal place of abode.” During the years here involved she lived in her Beno residence an average of 4% months per year and in her Beverly Hills residence 8y3 months per year. It is agreed that petitioner is qualified as “the head of a household” in all respects under section 1 (b) (2) of the 1954 Code with the exception of one. Bespond-ent contends she does not qualify completely because her Beverly Hills residence, which clearly was the home of petitioner’s son, was nevertheless not petitioner’s principal place of abode and therefore not her home within the meaning of the statute for the full taxable years at issue. The statute contains no such requirement, but respondent contends such a requirement is implicit therein as set forth in section 1.1-2(c) (1), Income Tax Begs., which provides as follows: In order for the taxpayer to be considered a head of a household by reason of any individual described in subparagraph (A) of section 1(b) (2) [a son], the household must actually constitute the home of the taxpayer for his taxable year. * » * It is not sufficient that the taxpayer maintain the household without being its .occupant. The taxpayer and such other person must occupy the household for the entire taxable year of the taxpayer. * * * The taxpayer and such other person will be considered as occupying the household for such entire taxable year notwithstanding temporary absences from the household due to special circumstances. * * * I think it is entirely clear that petitioner has two “homes” within the meaning of the statute, one of which constituted the “principal place of abode” of her son. The question is, does the son occupy the home in Beverly Hills as a member of a household? There is no statutory or regulatory definition of a “household.” The ordinarily accepted meaning of the word seems to be in essence a family. See Webster’s New International Dictionary (2d ed. 1959). The parties stipulate that each residence constituted a household. They also stipulate that petitioner maintained both. To hold, as respondent contends his regulation requires, that petitioner could not be said to have maintained a household in the place of abode of her son merely because her principal place of abode was elsewhere would, I think, add a requirement for qualification by regulation which the statute does not contemplate. Such a requirement would seem so strained as to make it impossible for one who may own and occupy, for different periods of a tax year, more than one home, in only one of which the remaining members of his family reside as their principal place of abode, to ever acquire status as head of a household. The statutory objective is to permit income-splitting advantage to taxpayers who, although not married, are nevertheless in all other respects in the same or similar family status as a married person. Respondent’s own regulation recognizes the fact that the head of a family or household may be absent from his home temporarily. I think part of the difficulty here lies in what is meant by such temporary absence. In my view families or households are as varied in their modes of living as there are numbers thereof. Temporary absence from home may mean a day, week, or month in one family or household and in others may mean longer periods. A taxpayer’s status as the one who provides the necessities of life to his family or household is not controlled by his physical presence with them. In fact, the very necessity to provide a living for a household under certain economic or business conditions may require the head of the family to be absent from his home for the entire taxable year and to occupy another home as his principal place of abode, but it does not follow that, for that reason alone, he is any-the-less head of a household. If an individual’s family occupies, as its principal place of abode, one of his homes which he personally uses as his home even though he also uses the other as his home, I think respondent’s regulation recognizes that he thereby personally occupies the one used by the family. Any other construction seems to me to vitiate Congressional intent. Forrester, Fat, and DawsoN, JJ., agree with this dissent.